Case 1:19-cv-00547-MSM-PAS Document 19 Filed 11/04/20 Page 1 of 2 PageID #: 1353




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND




  ____________________________________
                                      :
  JENNIFER F.,                        :
                     Plaintiff        :
                                      :
               v.                     :       No. 1:19-CV-00547-MSM-PAS
                                      :
  ANDREW SAUL, Commissioner           :
  Social Security Administration,     :
                     Defendant        :
  ____________________________________:



                                      ORDER


  Mary S. McElroy, United States District Judge.

        This matter is before the Court on the Plaintiff’s Motion to Reverse and

  Remand,(ECF No. 11) and the Defendant’s Motion to Affirm (ECF No. 15), the denial

  by an Administrative Law Judge (ALJ) of Disability Insurance Benefits under 42

  U.S.C. § 405(g) of the Social Security Act and Supplemental Security Income under §

  1631(c)(3). The Plaintiff filed an Objection to the Report and Recommendation of

  Magistrate Judge Patricia A. Sullivan (ECF No. 16) which had recommended that

  the Court deny the Motion to Reverse and grant the Motion to Affirm.

        Although the Plaintiff claimed both physical and mental disabilities, the

  dispute here concerns the impact of mental health diagnoses, as she accepted the

  ALJ’s decision with respect to physical disabilities. (ECF No. 16, p. 1, n.2). She
Case 1:19-cv-00547-MSM-PAS Document 19 Filed 11/04/20 Page 2 of 2 PageID #: 1354




  contested before the Magistrate Judge, and does so again in this Court, the ALJ’s

  conclusion that she was not disabled because her residual functional capacity was

  such that she could successfully work at a sufficient number of jobs available in the

  economy. (ECF No. 6-2, p. 32). She argues that the ALJ’s conclusions were not

  supported by substantial evidence. (ECF Nos. 11, 17).

        My review of those portions of the Report & Recommendation that are objected-

  to is de novo. 28 U.S.C. § 636(b)(1). However, my review of the record is not de novo.

  Like the Magistrate-Judge, I am bound to accept and give deference to those findings

  and conclusions of the ALJ that are supported by substantial evidence. Tsarelka v.

  Sec’y of Health & Human Servs., 842 F.2d 529, 535 (1st Cir. 1988). I have reviewed

  the record and adopt the reasoning and conclusions of the Magistrate-Judge that the

  ALJ decision rested on a foundation of substantial evidence.

        The Court therefore DENIES the Motion to Reverse and Remand (ECF No. 11)

  and GRANTS the Motion to Affirm (ECF No. 15).



  IT IS SO ORDERED:



  ____________________________________________
  Mary S. McElroy, United States District Judge


  Date: November 4, 2020
